DETAILED ACTION
RE: Georges et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s reply filed on 12/15/2021 and supplemental response filed on 12/21/2021 are acknowledged and entered.
3.	Applicant’s election without traverse of Group I (claims 1-48 and 53-54) and species of (i) CDR-H1, CDR-H2, CDR-H-3, CDR-L1, CDR-L2, CDR-L2, VH and VL of SEQ ID NOs: 489, 490, 38 (wherein X5 is L and X6 is F), 492, 493, 494, 47 and 54, respectively for CD28 antigen binding domain, (ii) CD19, and (vi) CDR-H1, CDR-H2, CDR-H-3, CDR-L1, CDR-L2, CDR-L2, VH and VL of SEQ ID NOs: 406, 407, 408, 409, 410, 411, 412 and 413, respectively for CD19 binding domain in the reply filed on 12/15/2021, and supplemental reply filed on 12/21/2021 is acknowledged.
4.	Claims 1-55 and 57-63 are pending. Claim 56 is canceled. Claims 8-37, 43-45, 49-52, 55 and 57-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021 and supplemental reply filed on 12/21/2021.
5.	It is noted that the CD28 antigen binding domain comprising CDR-H1, CDR-H2, CDR-H-3, CDR-L1, CDR-L2, CDR-L2, VH and VL of SEQ ID NOs: 489, 490, 38 (wherein X5 is L and X6 is F), 492, 493, 494, 47 and 54, respectively is found free of prior art. The search has been extended to an CD28 antigen binding domain comprising 
6.	Claims 1-7, 38-42, 46-48, 53-54 are under examination.

Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 7/14/2020 has been considered by the examiner.

Drawings
9.	The drawings are objected to because Figs. 3, 20 and 22 comprise amino acid sequences that are not identified with corresponding sequence identifiers (SEQ ID NOs) within the figure or within the figure legend of the specification. 
MPEP 2422.02 states that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing,  the sequence must still be included in the Sequence Listing and the sequence identifier (“SEQ ID NO”) must be used, either in the drawing or in the Brief Description of the Drawings.
10.	Fig. 7E is not electronically reproducible because it is blurry.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), 
	
Specification
11.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pages 44, 45, 48, 50, 51, 143, 144, 231, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
12.	Claims 1, 2, 7, 38, 46-48 and 53 are objected to because of the following informalities:  
A.	Claims 1, 2 and 46-48 are objected to for recitation of “comprising one or more amino acid substitution that reduces the binding affinity… to the Fc receptor and/or effector function” without a reference. Since the substitution can be made in a wild type Fc or another reference polypeptide, in the absence of a reference, the meaning of the claim is unclear. 
B.	Claim 7 is objected to for recitation of wherein the antigen binding domain capable of specific binding to a tumor-associated antigen is selected from…” (see lines 2-3). The claims should be amended to recite “wherein the tumor-associated antigen is selected from…”. Claim 38 is objected to for the same reason.
C.	Claim 53 is objected to as being dependent from a withdrawn claim.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 3-5, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 3, part (i) is drawn to a genus of antibodies comprising 6 CDR (i.e. H-CDR1, H-CDR2, H-CDR3, L-CDR1, L-CDR2 and L-CDR3) sequences of SEQ ID NOs: 36, 37, 38, 39, 40 and 41, respectively. SEQ ID NOs: 36, 37 and 38 are H-CDR1, H-CDR-2 and H-CDR3 consensus sequences derived from 8 antibody heavy chain variants (variants a-h) (see Fig. 3A and pages 147-148). SEQ ID NOs: 39, 40 and 41 are L-CDR1, L-CDR2 and L-CDR3 are consensus sequences derived from 9 antibody light chain variants (variants k-s) (see Fig. 3C and pages 147-148). Each of the heavy chain and light chain variants comprises one or more mutations in the CDR regions of a 
Claim 4 is drawn to a genus of antibodies comprising a VH and a VL sequence which are at least 95%, 96%, 97%, 98% and 99% sequence identity with SEQ ID NOs: 26 and 27, respectively. Claim 4 broadly encompasses antibodies having up to five or six amino acid mutations (deletion, substitution and addition) in the CDR regions of each of SEQ ID NOs:26 and 27. The specification does not adequate describe all the species encompassed by the genus. 
Claim 5 is drawn to a genus of antibodies comprising mixed and matched VH and VL amino acid sequences (thus mixed and matched 6 CDR sequences) from different antibodies. The specification does not adequate describe all the species encompassed by the genus. 
Clam 41 is drawn to a genus of antibodies comprising a VH and a VL sequence which are at least 95%, 96%, 97%, 98% and 99% sequence identity with SEQ ID NOs: 412 and 413 (or SEQ ID NOs 420 and 421), respectively. Claim 41 broadly encompasses antibodies having up to five or six amino acid mutations (deletion, substitution and addition) in the CDR regions of each of SEQ ID NO:412 and/or 413 (or SEQ ID NOs 420 and 421). The specification does not adequate describe all the species encompassed by the genus. 
Clam 42 is drawn to a genus of antibodies comprising a VH and a VL comprising an amino acid sequence of SEQ ID NO:412 and an amino acid sequence of SEQ ID NO:413. The term “an amino acid sequence of SEQ ID NO” reads on fragments of the 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little 
Regarding claim 3, part (i), each consensus sequence was generated by aligning CDR sequences from different heavy or light chain variants of a parental antibody, i.e. clone SA (see Fig. 3). Although the specification adequately describes 11 antibodies (see clam 6), the disclosed antibodies are not representative member of species for the genus as the genus encompasses antibodies comprising any combinations of the mutations of heavy and/or light chain variants. It is unpredictable which members among the claimed genus are in fact have the claimed binding function. Furthermore, there is no shared structure or core structure among the claimed genus that is responsible for the binding function.  In other words, the existence and structure of other functional antibodies are not predictable from the structures of the disclosed antibodies. 
Regarding claim 4, there is a lack of a written description regarding which amino 
Regarding claim 5, the specification does not disclose any functional antibodies that are formed by mixing and matching the CDR sequences of the disclosed antibodies.  
Regarding claim 41, there is a lack of a written description regarding which amino acids within CDR(s) of SEQ ID NOs: 412 and/or 413 (or SEQ ID NOs 420 and 421) can be changed by deletion, addition, substitution and/or combination thereof, such that the resulting antibody can still bind CD19.  The antibody comprising SEQ ID NOs: 412 and 413 (or SEQ ID NOs 420 and 421) cannot be a representative number of the species for the claimed genus as the claims encompass up to five or six mutations in CDR regions of each VH or VL sequence. In other words, the existence and structure of other functional antibodies are not predictable from the structures of disclosed antibodies.
Regarding claim 42, the specification does not disclose antibodies comprising less than 6 CDRs of SEQ ID NOs: 412 and 413.
Although one of ordinary skill in the art may be able to envision each possible CDR sequence, one of ordinary skill in the art cannot identify without further testing, the structures (sequences) of the antibodies having the claimed function (binding to CD28 
That is, the specification provides neither a representative number of the encompassed antibodies, nor does it provide a descriptive of structural features that are common to the encompassed antibodies.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the disclosed antibodies is insufficient to describe a highly variant genus.  Because the artisan cannot envision the detailed structure of the encompassed antibodies and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  
Consequently, Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.  Id.
Therefore, only antibodies comprising specifically defined 6 CDR sequences or VH and VL sequences from a parental antibody, but not the full breadth of the claims meet the written description provision of 35 U.S.C. § 112 first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed.


Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 1, 2, 7, 38, 39, 42, 46-48, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger et al. (US 2014/0242080, pub. date: 8/28/2014), in view of Bohlen et al. (Cancer Research, 1993, 53:4310-4314) and Bruenker et al. (US 2014/0370019, pub. date: 12/18/2014).
	Regarding claims 1, 2, 7, 38, 39, 46 and 53, Jaeger et al. teaches a bispecific antibody comprising a first and a second antigen binding moiety, one of which is a Fab molecule capable of specific binding to an activating T cell antigen, and the other one of 
 	Regarding claim 47, Jaeger et al. teaches that the first antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the second antigen binding moiety, the second antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the first or the second subunit of the Fc domain ([0011] and [0012])

	Regarding claim 54, Jaeger et al. teaches a pharmaceutical composition comprising the bispecific antibody and a pharmaceutically acceptable carrier ([0023]).
	Jaeger et al. does not teach that the activating T cell antigen is CD28. Jaeger et al. does not teach that the Fc domain is IgG1 comprising the amino acid substitutions L235E and S228P and P329G (Kabat numbering).
Bohlen et al. teaches a bispecific antibody comprising two antigen binding sites, one of which binds to CD28 on T-cells and the other one of which binds to CD22 on B cells (page 4313, column 1, para 1, column 2, para 3). Bohlen et al. teaches that  bispecific antibodies CD28xCD22 and CD3xCD19 are monovalent for each antigen and their combined use is capable of activating T cells in patients with B cell tumors, which carry both CD19 and CD22 antigens (page 4313, column 2, para 3, and Table 2). Bohlen et al. teaches that although activation of resting T-cells can be achieved by CD3 x CD19 bispecific antibodies in association with monospecific bivalent CD28 antibodies, the second bispecific antibody, CD28xCD22, further increases the specificity of the target cell dependent activation of T-cells (abstract). 
Regarding claim 42, the limitation “comprising an amino acid sequence of SEQ ID NO” reads on fragments as small as two amino acid residues. The anti-CD28 antigen binding moiety of Jaeger would meet the claim limitation. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used CD28 as a T cell activating antigen in the bispecific antibody of Jaeger in view of Bohlen. One of ordinary skill in the art would have been motivated to do so because Jaeger et al. teaches a bispecific antibody comprising a first and a second antigen binding moiety, one of which is a Fab molecule capable of specific binding to an activating T cell antigen, and the other one of which is a Fab molecule capable of binding to a target cell antigen, and Bohlen et al. teaches that although activation of resting T-cells can be achieved by CD3 x CD19 bispecific antibodies in association with monospecific bivalent CD28 antibodies, the second bispecific antibody, CD28xCD22, further increases the specificity of the target cell dependent activation of T-cells (abstract). One of ordinary skill in the art would have had a reasonable expectation of success because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. Moreover, the substitution of one known element (CD28) for another (CD3) would have yielded predictable results to one of ordinary skill in the art at the time of invention.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted an IgG1 Fc domain comprising the amino acid substitutions L235E and S228P and P329G (Kabat numbering) for the IgG4 Fc domain comprising the amino acid substitutions L235E and S228P and P329G (Kabat numbering) in the bispecific antibody of Jaeger and Bohlen in view of Bruenker. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Bruenker et al. teaches that for making bispecific antibodies, one can use a Fc domain from either IgG1 or IgG4 which has been engineered to have reduced binding affinity to an Fc receptor and/or reduced effector function, as compared to a non-engineered Fc domain and comprises the amino acid substitutions L235E and S228P and P329G (Kabat numbering) ([0657]). 
 
17.	Claims 1, 2, 7, 38-42, 46-48, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bacac et al. (US 2017/0174786, pub. date: 6/22/2017), in view of Jung et al. (US 2015/0119555A1, pub. date: 4/30/2015).
	Regarding claims 1, 2, 7, 38, 39, 46 and 53, Bacac et al. teaches a T cell activating bispecific antibody comprising a first and a second antigen binding moiety, one of which is a Fab or crossover Fab molecule capable of specific binding to an activating T cell antigen, and the other one of which is a Fab molecule or crossover Fab capable of binding to CD19, and a Fc domain composed of a first and a second subunit capable of stable association, wherein the Fc domain is IgG1 or IgG4 ([0018]-[0026], [0056], [0061]-[0090]), wherein the activating T cell antigen is CD3 ([0026]). Bacac teaches that not more than one antigen binding moiety capable of specific binding to an 
Regarding claim 47, Bacac et al. teaches that the first antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the second antigen binding moiety, the second antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the first or the second subunit of the Fc domain ([0055]).
Regarding claim 48, Bacac et al. teaches that the bispecific antibody comprises a third antigen binding moiety which is a Fab molecule capable of specific binding to a target cell antigen such as CD19, the third antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the first or second subunit of the Fc domain ([0052], [0053] and [0060]).
	Regarding claim 54, Bacac et al. teaches a pharmaceutical composition comprising the bispecific antibody and a pharmaceutically acceptable carrier ([0155]).

Bacac et al. does not teach that the activating T cell antigen is CD28.
Jung et al. teaches a bispecific antibody consisting of a Fab fragment that binds to a first antigen, a scFv that binds to a second antigen, a CH2 domain and a CH3 domain, wherein the Fab and scFv are linked via the CH2 domain/CH3 domain, at least one amino acid residues of the CH2 domain that is able to mediate binding to Fc-receptors is lacking or mutated ([0013]), wherein either the first or second antigen is a tumor associated antigen such as CD19, or either the first or second antigen is T cell receptor molecule such as CD3 or CD28 (claims). June et al. teaches a CD19xCD28 bispecific antibody ([0168]) and Fig.1E and Fig.6 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used CD28 as a T cell activating antigen in the bispecific antibody of Bacac in view of Jung. One of ordinary skill in the art would have been motivated to do so because Bacac et al. teaches a bispecific antibody comprising a first and a second antigen binding moiety, one of which is a Fab molecule capable of specific binding to an activating T cell antigen, and the other one of which is a Fab molecule capable of binding to CD19, and Jung et al. teaches making a CD28xCD19 bispecific antibody. One of ordinary skill in the art would have had a .


    PNG
    media_image1.png
    797
    781
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    725
    780
    media_image2.png
    Greyscale


18.	Claims 1-4, 7, 38-42, 46-48, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bacac et al. (US 2017/0174786, pub. date: 6/22/2017), in view of Jung et al. (US 2015/0119555A1, pub. date: 4/30/2015), further in view of Chaudhary et al. (US 2021/0137977A1, pub. date 5/13/2021, effectively filed date: 6/1/2018).
	The teachings of Bacac and Jung have been set forth above as they apply to claims 1, 2, 7, 38-42, 46-48, 53 and 54.

	Chaudhary et al. teaches a bispecific CD28xCD19 antibody comprising SEQ ID NO:11846 (page 29, Table 10 and page 32, table 12). The amino acid sequence of SEQ ID NO:11846 comprises 6 CDR sequences of instant SEQ ID NOs 20-25, a VH of SEQ ID NO:26 and a VL of SEQ ID NO:27 (see below for the alignment between SEQ ID NO:11846 and SEQ ID NO:26, and the alignment between SEQ ID NO:11846 and SEQ ID NO:27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the CD28 antigen binding moiety comprising a VH and a VL sequence disclosed in SEQ ID NO:11846 by Chaudhary for making the bispecific CD28xCD19 antibody suggested by Bacac and Jung as discussed above. One of ordinary skill in the art would have been motivated to do so because Bacac et al. teaches a bispecific antibody comprising a first and a second antigen binding moiety, one of which is a Fab molecule capable of specific binding to an activating T cell antigen, and the other one of which is a Fab molecule capable of binding to CD19, Jung et al. teaches making CD28xCD19 bispecific antibody, and Chaudhary et al. teaches a bispecific CD28xCD19 antibody comprising SEQ ID NO:11846 (page 29, Table 10 and page 32, table 12), wherein the amino acid sequence of SEQ ID NO:11846 comprises 6 CDR sequences of instant SEQ ID NOs 20-25, a VH of SEQ ID NO:26 and a VL of SEQ ID NO:27. One of ordinary skill in the art would have had a reasonable expectation of success because all the claimed .


    PNG
    media_image3.png
    455
    778
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    460
    766
    media_image4.png
    Greyscale


19.	Claims 1-4, 7, 38-42, 46-48, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bacac et al. (US 2017/0174786, pub. date: 6/22/2017), in view of Jung et al. (US 2015/0119555A1, pub. date: 4/30/2015), further in view of Mehlin et al. (US 2019/0233534A1, pub. date: 8/1/2019, effectively filed date: 7/14/2016).
	The teachings of Bacac and Jung have been set forth above as they apply to claims 1, 2, 7, 38-42, 46-48, 53 and 54.
	Regarding claims 3 and 4, Bacac and Jung do not teach that the anti-CD28 antigen binding moiety comprises 6 CDR sequences of SEQ ID NOs 20-25, respectively, a VH of SEQ ID NO:26 and a VL of SEQ ID NO:27.
	Mehlin et al. teaches a bispecific antibody comprising one antigen binding moiety which specifically binds to a T cell activating epitope CD28, and another antigen binding moiety which specifically binds to a cancer antigen epitope such as CD19, wherein the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the CD28 antigen binding moiety comprising a VH and a VL sequence disclosed in SEQ ID NO:247 by Chaudhary for making the bispecific CD28xCD19 antibody suggested by Bacac and Jung as discussed above. One of ordinary skill in the art would have been motivated to do so because Bacac et al. teaches a bispecific antibody comprising a first and a second antigen binding moiety, one of which is a Fab molecule capable of specific binding to an activating T cell antigen, and the other one of which is a Fab molecule capable of binding to CD19, Jung et al. teaches making CD28xCD19 bispecific antibody, and Mehlin et al. teaches a bispecific antibody comprising one antigen binding moiety which specifically binds to a T cell activating epitope CD28, and another antigen binding moiety which specifically binds to a cancer antigen epitope such as CD19, wherein the antigen binding moiety which specifically binds to CD28 comprises SEQ ID NO:247 (page 15, Table 1, para [0134]-[0138]). One of ordinary skill in the art would have had a reasonable expectation of success because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. .

    PNG
    media_image5.png
    261
    798
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    256
    777
    media_image6.png
    Greyscale


Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

21.	Claims 1-7, 38-42, 46-48 and 53-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 16/721,217, in view of Bohlen et al. (Cancer Research, 1993, 53:4310-4314) and Bacac et al. (US 2017/0174786, pub. date: 6/22/2017). 
This is a provisional nonstatutory double patenting rejection.
Claims 1-27 of copending Application No. 16/721,217 disclose a superagonistic CD28 antigen binding molecule, which is capable of bivalent binding to CD28 and comprises (a) two or more antigen binding domains capable of specific binding to CD28,  5(b) at least one antigen binding domain capable of specific binding to a tumor-associated antigen, and (c) an Fc domain composed of a first and a second subunit capable of stable association comprising one or more amino acid substitution that reduces the binding affinity of the antigen binding molecule to an Fc receptor and/or effector function, wherein the Fc domain is of human IgG1 subclass and comprises the amino acid mutations L234A, L235A and P329G (numbering according to Kabat EU index), wherein each of the antigen binding domains capable of specific binding to CD28 comprises 15(i) a heavy chain variable region (VHCD28) comprising SEQ ID NO:47 and a light chain variable region (VLCD28) comprising SEQ ID NO: 54 or ii) a heavy chain variable region (VHCD28) comprising SEQ ID NO:26 and a light chain variable region (VLCD28) comprising SEQ ID NO:27, 10wherein each of the antigen binding domains capable of specific binding to CD28 is a Fab fragment, wherein the antigen 
two crossFab fragments capable of specific binding to a tumor-associated antigen, wherein one crossFab fragment is connected via a peptide linker to the C-terminus of one of the 15two heavy chains and wherein the other crossFab fragment is connected via a peptide linker to the C-terminus of the second heavy chain. Claim 21 discloses a pharmaceutical composition comprising superagonistic CD28 antigen binding molecule and at least one pharmaceutically acceptable excipient.  The amino acid sequences of SEQ ID NOs: 47, 54, 26 and 27 are 100% identical to instant SEQ ID NOs: 47, 54, 26 and 27, respectively.
Claims 1-27 of copending Application No. 16/721,217 do not disclose that the CD28 binding molecule comprises only one binding moiety for CD28, and one or two antigen binding moieties for CD19 comprising a VH of SEQ ID NO:412 and a VL of SEQ ID NO:413. 
Bohlen et al. teaches a bispecific antibody comprising two antigen binding sites, one of which binds to CD28 on T-cells and the other one of which binds to CD22 on B cells (page 4313, column 1, para 1, column 2, para 3). Bohlen et al. teaches that  bispecific antibodies CD28xCD22 and CD3xCD19 are monovalent for each antigen and their combined use is capable of activating T cells in patients with B cell tumors, which carry both CD19 and CD22 antigens (page 4313, column 2, para 3, and Table 2). Bohlen et al. teaches that although activation of resting T-cells can be achieved by CD3 x CD19 bispecific antibodies in association with monospecific bivalent CD28 antibodies, 
Bacac et al. teaches a T cell activating bispecific antibody comprising a first and a second antigen binding moiety, one of which is a Fab or crossover Fab molecule capable of specific binding to an activating T cell antigen, and the other one of which is a Fab molecule or crossover Fab capable of binding to CD19, and a Fc domain composed of a first and a second subunit capable of stable association, wherein the Fc domain is IgG1 or IgG4 ([0018]-[0026], [0056], [0061]-[0090]), the Fc domain is engineered to have reduced binding affinity to an Fc receptor and/or reduced effector function, as compared to a non-engineered Fc domain and the Fc domain comprises the amino acid substitutions L235E and S228P and P329G (Kabat EU index numbering) ([00138]), the first antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the second antigen binding moiety, the second antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the first or the second subunit of the Fc domain ([0055]), the bispecific antibody comprises a third antigen binding moiety which is a Fab molecule capable of specific binding to a target cell antigen such as CD19, the third antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the first or second subunit of the Fc domain ([0052], [0053] and [0060]). Bacac et al. teaches that the antigen binding moiety which specifically binds to CD19 comprises a VH of SEQ ID NO:56 and a VL of SEQ ID NO:57 ([0023]). The amino acid sequence of SEQ ID NO:56 is 100% identical to instant SEQ ID NO:412, and comprises SEQ ID NOs: 406-408 (see sequence alignment in the art rejection).The amino acid sequence of SEQ ID NO:57 is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CD28 binding molecule of the copending application to comprise only one binding moiety for CD28 and one or two binding domain that binds to CD19 comprising a VH of instant SEQ ID NO:412 and a VL of instant SEQ ID NO:413 in view of Bohlen and Bacac. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Bohlen et al. teaches that  bispecific antibodies CD28xCD22 and CD3xCD19 are monovalent for each antigen and their combined use is capable of activating T cells in patients with B cell tumors, which carry both CD19 and CD22 antigens (page 4313, column 2, para 3, and Table 2). Bohlen et al. teaches that although activation of resting T-cells can be achieved by CD3 x CD19 bispecific antibodies in association with monospecific bivalent CD28 antibodies, the second bispecific antibody, CD28xCD22, further increases the specificity of the target cell dependent activation of T-cells (abstract). Bacac et al. teaches making bispecific antibody using an antigen binding moiety that binds to CD19 and comprises a VH of SEQ ID NO:56 and a VL of SEQ ID NO:57 ([0023]), wherein the amino acid sequences of SEQ ID NOs:56 and 57 are 100% identical to instant SEQ ID NOs:412 and 413, respectively. 

22.	Claims 1-7, 38-42, 46-48 and 53-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending 
Claims 1-27 of copending Application No. 16/721,217 disclose bispecific agonistic CD28 antigen binding molecule characterized by monovalent binding to CD28, comprising (a) a first antigen binding domain capable of specific binding to CD28, (b) a second antigen binding domain capable of specific binding to an antigen binding domain capable of specific binding to human epidermal growth factor receptor-2 (Her2), and (c) a Fc domain composed of a first and a second subunit capable of stable association comprising one or more amino acid substitution that reduces the binding affinity of the antigen binding molecule to an Fc receptor and/or effector function, the Fc domain is of human IgG1 subclass and comprises amino acid mutations L234A, L235A and P329G (numbering according to Kabat EU index), wherein the first antigen binding domain capable of specific binding to CD28 comprises (i) a heavy chain variable region (VHCD28) comprising the amino acid sequence of SEQ ID NO:24, and a light chain variable region (VLCD28) comprising the amino acid sequence of SEQ ID NO:25, or (ii) 
a heavy chain variable region (VHCD28) comprising SEQ ID NO:37, and a light chain variable region (VLCD28) SEQ ID NO 44, wherein the first antigen binding domain capable of specific binding to CD28 is a Fab or crossFab, the second antigen binding domain capable of specific binding to Her2 is a conventional Fab molecule or crossFab, wherein (i) the first antigen binding domain is fused at the C-terminus of the Fab heavy chain to JM#293884Page 10 of 15Application No. 17/354,409Docket No. P36196-US the N-terminus of the first subunit of the Fc domain and the second antigen binding domain is fused at the C-terminus of the Fab heavy chain to the N-terminus of the second subunit of the Fc domain, or (ii) the second antigen binding domain is fused 
Claims 1-27 of copending Application No. 16/721,217 do not disclose a bispecific agonistic CD28 antigen binding molecule comprising (a) a first antigen binding domain capable of specific binding to CD28, (b) a second antigen binding domain capable of specific binding to CD19 and comprising a VH of SEQ ID NO:412 and a VL of SEQ ID NO:413. 
	Bacac et al. teaches a T cell activating bispecific antibody comprising a first and a second antigen binding moiety, one of which is a Fab or crossover Fab molecule capable of specific binding to an activating T cell antigen, and the other one of which is a Fab molecule or crossover Fab capable of binding to CD19, and a Fc domain composed of a first and a second subunit capable of stable association, wherein the Fc domain is IgG1 or IgG4 ([0018]-[0026], [0056], [0061]-[0090]), the Fc domain is engineered to have reduced binding affinity to an Fc receptor and/or reduced effector function, as compared to a non-engineered Fc domain and the Fc domain comprises the amino acid substitutions L235E and S228P and P329G (Kabat EU index numbering) ([00138]), the first antigen binding moiety is fused at the C-terminus of the Fab heavy chain to the N-terminus of the Fab heavy chain of the second antigen binding moiety, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a bispecific antibody comprising one binding moiety for CD28 and another binding moiety for CD19 in view of the claims of copending application and Bacac. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Bacac teaches making bispecific antibodies CD3xCD19 using an antigen binding moiety that binds to CD19 and comprises a VH of SEQ ID NO:56 and a VL of SEQ ID NO:57 ([0023]), wherein the amino acid sequences of SEQ ID NOs:56 and 57 are 100% identical to instant SEQ ID NOs:412 and 413, respectively. Moreover, the substitution of one known element (HER2 tumor antigen) for another (CD19 tumor antigen) would have yielded predictable results to one of ordinary skill in the art at the time of invention.
Conclusion
23.	No claims are allowed.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.